DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022, has been entered.
 Response to Amendment
	Applicant’s amendments to claims 1, 10-11, 17, 20-21, 27, and 35, the cancellation of claim 9, and the addition of claims 41-32 in the response filed January 28, 2022, are acknowledged by the Examiner.
	Claims 1, 4-8, 10-17, 20-21, 25, 27-29, and 35-42 are under consideration. 
Claims 14-16 remain withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claims 17, 20, and 35, Applicant argues that Levine/Grim et al does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Levine remains the primary reference in the claimed rejection as it continues to share structural and functional characteristics with the claimed invention.
Claim Objections
Claims 1 and 42 is objected to because of the following informalities: 
Claim 1 line 17 recites “configured an sized”, it is suggested to recite “”configured and sized.”
The claim set should be on a separate sheet, the last line of claim 42 is at the top of the Remarks/Argument page.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mounting component” ([0033], tubular sleeve), “a first attachment component” ([0034], pocket), “a second attachment component” ([0034], pocket), “an alignment component” ([0073], pad), “a cushioning component” ([0075], pad) and “a therapeutic component” ([0032] thermal member) found in claims 1, 5, 17, 20-21, 27-28, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

This application includes one or more claim limitations that use generic placeholders but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a releasable lock” in claim 28 and claim 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 12, 21, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Fatool et al (US 4870956) in view of Grim (US 4993409).
With respect to claim 1, Fatool et al discloses A brace usable by an intended user for aligning and protecting a patella (Fig 1, brace 10), said patella being part of a knee of a leg of an intended user, said knee defining a femoral notch, said patella being attached to a patellar tendon (inherent features of a knee), said brace comprising: - a mounting component for mounting said brace to said leg of said user (Fig 2, mounting component is sleeve 12); - a first attachment component attached to said mounting 
Fatool et al is silent on - a second attachment component, said second attachment component being in a substantially superposed relationship relative to said first attachment component; said cushioning component being attached to said mounting component by said second attachment component; and said cushioning component is releasably attached to said mounting component by said second attachment component; - wherein said alignment and cushioning components are both detachable from and attachable to respectively said first and second mounting components with said brace operatively worn by said intended user. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 4, Fatool et al/Grim discloses A brace as recited in claim 1.
Fatool et al/Grim as they are currently combined is silent on further comprising a therapeutic component for promoting the health of said knee, said therapeutic component being releasably attachable to said mounting component by said first attachment component; wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component by said first attachment component.
Grim further teaches comprising a therapeutic component for promoting the health of said knee, said therapeutic component being releasably attachable to said mounting component by said first attachment component (col 1 ln 65-70, first component may be removed and reattached for thermal therapy); wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component by said first attachment component (col 1 ln 65-70, first component may be removed and reattached for thermal therapy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets and optional thermal 
With respect to claim 5, Fatool et al/Grim discloses A brace as recited in claim 4 wherein said therapeutic component is a thermal component for changing the temperature of said knee of said intended user (Grim col 1 ln 65-70, first component may be removed and reattached for thermal therapy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets and optional thermal therapy as taught by Grim in order to allow for easy modifications to the device to best fit the user and for further options on therapeutic remedies (Grim col 1 ln 65-70).
With respect to claim 6, Fatool et al/Grim discloses A brace as recited in claim 1 wherein - said mounting component is a substantially tubular sleeve configured and sized to be worn on said leg of said intended user (Fatool et al Fig 2, mounting component/sleeve 12), and - said first attachment component is a first attachment pocket extending from said sleeve for receiving said alignment component (Fatool et al Fig 2, first attachment component 14 is a pocket from the sleeve 12), said first attachment pocket being positioned so as to be substantially over said knee when said sleeve is worn by said user (Fatool et al Fig 2, col 4 ln 00-10).
With respect to claim 7, Fatool et al/Grim discloses A brace as recited in claim 6 wherein said second attachment component is a second attachment pocket, said second attachment pocket being in a substantially overlapping relationship relative to said first attachment pocket (Grim Fig 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al/Grim to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 12, Fatool et al/Grim discloses A brace as recited in claim 1 wherein said cushioning component is a cushioning pad, said cushioning pad being made of a substantially impact absorbing material (Fatool et al col 3 ln 60-65).
With respect to claim 21, Fatool et al discloses A brace for aligning and protecting a patella part of a knee of a leg of an intended user (Fig 1, brace 10), said patella being attached to a patellar tendon, said knee defining a femoral notch (inherent features of a knee), said brace comprising: - a mounting 
Fatool et al is silent on said cushioning component being attachable. . . through a second attachment component; - wherein said alignment and cushioning components are both detachable from and attachable to respectively said first and second mounting components with said brace operatively worn by said intended user.
Grim teaches an analogous orthosis with multi layered cushioning/orthotic systems having a first component 14 in a first pocket 72 and a second component 16 in a second pocket 74, the pocket being 74 a second attachment component (Fig 7), said cushioning component being attachable. . . through a second attachment component (Fig 7); - wherein said alignment and cushioning components are both 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 25, Fatool et al/Grim discloses A brace as recited in claim 21.
Fatool et al/Grim as they are currently combined is silent on further comprising a therapeutic component for promoting the health of said knee, said therapeutic component being releasably attachable to said mounting component; wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component.  
Grim further teaches comprising a therapeutic component for promoting the health of said knee, said therapeutic component being releasably attachable to said mounting component by said first attachment component (col 1 ln 65-70, first component may be removed and reattached for thermal therapy); wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component by said first attachment component (col 1 ln 65-70, first component may be removed and reattached for thermal therapy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets and optional thermal therapy as taught by Grim in order to allow for easy modifications to the device to best fit the user and for further options on therapeutic remedies (Grim col 1 ln 65-70).
With respect to claim 27, Fatool et al discloses A patella brace positionable adjacent a patella part of a knee of a leg of an intended user (Fig 1, brace 10), said patella brace comprising: - a body mountable to said leg of said intended user (Fig 2, body is sleeve 12); - first attachments attached to said body (Fig 1, first pocket 14 is first attachment); - a patellar guide secured to said body through said first attachment and configured and sized for aligning said patella (Fig 2, patellar guide 20), said patellar guide being adjacent said patella when said patella brace is operatively mounted toPage 9 of 18Appl. No 15/419,127 Reply to Office Action of October 26, 2021said leg (Fig 1), said 
Fatool et al is silent on  - first and second attachments attached to said body; said cushion being in a substantially superposed relationship relative to said patellar guide and secured to said body through said second attachment; and - wherein at least one of the first and second attachments defines a pocket for removably receiving respectively said patellar guide and said cushion thereinto.
Grim teaches an analogous orthosis with multi layered cushioning/orthotic systems having a first component 14 in a first pocket 72 and a second component 16 in a second pocket 74, said second component being in a substantially superposed relationship relative to said first component and secured to said body through said second attachment (Fig 7); and - wherein at least one of the first and second attachments defines a pocket for removably receiving respectively said patellar guide and said cushion thereinto (Fig 7, col 4 ln 25-30, col 4 ln 10-15,).

With respect to claim 28, Fatool et al/Grim discloses The patella brace as defined in claim 27 wherein said pocket defines a pocket mouth leading thereinto (Grim Fig 7, pocket mouths 102 and 90) and includes a releasable lock for selectively closing said pocket mouth to secure either said alignment pad therein when said alignment pad is inserted in said first pocket (Grim Fig 7, col 4 ln 10-15, col 4 ln 25-30, hook and loop closures 104 and 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 29, Fatool et al/Grim discloses The patella brace as defined in claim 28, wherein said releasable lock is selected from opposed cooperating strips of miniature hook and loop fasteners extending opposed to each other across the pocket mouth, a zipper-type mechanism and a locking flap (Grim Fig 7, col 4 ln 10-15, col 4 ln 25-30, hook and loop closures 104 and 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Fatool et al to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).

Claims 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fatool et al/Grim discloses as applied to claims 1 and 7 above, and further in view of Albert (US 4,116,236).
With respect to claim 8, Fatool et al/Grim discloses A brace as recited in claim 7.
Fatool et al/Grim is silent on wherein said tubular sleeve is provided with a sleeve window extending therethrough, said sleeve window being substantially in register with at least a portion of said first attachment pocket for allowing said at least a portion of said first attachment pocket to be in contact with said knee of said intended user.  
Albert teaches an analogous knee sleeve 11 having analogous inner 33 and outer 21 protective systems wherein said tubular sleeve 11 is provided with a sleeve window 30 extending therethrough (Fig 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Fatool et al/Grim to have window as taught by Albert to better align the device to the user’s knee (Albert col 3 ln 1-5).
With respect to claim 10, Fatool et al/Grim discloses A brace as recited in claim 1 wherein said alignment aperture inner edge (Fatool Fig 7, circular aperture) has a substantially circular main edge segment (Fatool et al Fig 7, circular aperture).
Fatool et al/Grim is silent on and an auxiliary edge segment, said auxiliary edge segment being configured and sized for surrounding at least a portion of said patellar tendon.
Albert teaches an analogous alignment aperture 42 with an a substantially circular main edge segment (Annotated Fig 9/10) and an auxiliary edge segment (Annotated Fig 9/10), said auxiliary edge segment being configured and sized for surrounding at least a portion of said patellar tendon (Fig 9, axillary segment is below the knee cap thus would fit the patellar tendon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify alignment opening of Fatool et al/Grim to have auxiliary segment as taught by Albert to improve the alignment member comfort (Albert col 7 ln 10-15).



    PNG
    media_image1.png
    549
    1024
    media_image1.png
    Greyscale

Annotated Fig 9/10, Albert
With respect to claim 11, Fatool et al/Grim discloses A brace as recited in claim 1, wherein said Page 4 of 22Appl. No 15/419,127alignment pad (Fatool et al, Fig 2) defines an alignment pad inner surface (Fatool et al, Fig 2) and an alignment pad outer surface (Fatool et al, Fig 2).
Fatool et al/Grim is silent on said alignment pad being provided with an abutment component extending from said alignment pad inner surface.
Albert teaches an analogous alignment aperture 42 with an a substantially circular main edge segment (Annotated Fig 9/10) alignment pad being provided with an abutment component extending from said alignment pad inner surface (Fig 9, Fig 10, abutment component 45/44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify alignment opening of Fatool et al/Grim to have abutment segment as taught by Albert to improve the alignment member comfort (Albert col 7 ln 10-15).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fatool et al/Grim as applied to claim 4 above, and further in view of Kilby (US 2014/00330184).
With respect to claim 13, Fatool et al/Grim discloses A brace as recited in claim 4.
 wherein said therapeutic component is an icing pad for icing said knee of said user, said icing pad being provided with an icing pad aperture extending therethrough, said icing pad aperture defining an icing pad aperture peripheral edge, said icing pad aperture peripheral edge being configured and sized for substantially surrounding said patella; wherein said icing pad aperture allows said icing pad to cool around said patella without directly icing said patella.
Kilby teaches and analogous thermal component wherein said therapeutic component is an icing pad for icing said knee of said user (Kilby [0046] an icing pad 60), said icing pad being provided with an icing pad aperture extending therethrough (Kilby Fig 6, combined ice members 60 shown to create an aperture therethrough), said icing pad aperture defining an icing pad aperture peripheral edge (Kilby Fig 6, combined ice members 60 shown to create an aperture edge), said icing pad aperture peripheral edge being configured and sized for substantially surrounding said patella (Kilby Fig 8, device is placed with the ice pack 60 opening surrounding the patella); wherein said icing pad aperture allows said icing pad to cool around said patella without directly icing said patella (Kilby [0046], cold pack directly ices patella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the replacement/therapeutic components of Fatool et al/Grim to be a thermal pack as taught by Kilby in order to allow for cold therapy to be applied to the user in addition to protection of the limb (Kilby [00013]).

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 5255391) in view of Grim.
With respect to claim 17, Levine discloses A brace (Fig 1, col 2 ln 1-5, device 10) for use with an alignment component (Fig 3, alignment component is cushion 36) and a cushioning component (Fig 2, cushion 30 is placed above the patella thus would cushion from impact) for respectively aligning and cushioning a patella (Fig 1, shown), said patella being part of a knee of a leg of an intended user (inherent characteristic of a knee), said brace comprising - a mounting component for mounting said brace to said leg of said user (Fig 1, mounting component is body 12); - a first attachment component (Fig 3, stitching 39 is a first attachment system) attached to said mounting component for attaching said alignment component to said mounting component so that at least a portion of said alignment component  
Levine is silent on the first attachment system being a pocket as required by the 112f interpretation above; - wherein said second attachment component allows for releasable attachment of said cushioning component to said mounting component and said first attachment component allows for releasable attachment of said alignment component to said mounting component; - wherein said alignment and cushioning components are reattachable to said mounting component after having been detached therefrom; -wherein said alignment and cushioning components are both detachable from and attachable to respectively said first and second mounting components with said brace operatively worn by said intended user.  
Grim teaches an analogous orthosis with multi layered cushioning/orthotic systems having a first component 14 in a first pocket 72 and a second component 16 in a second pocket 74, the pocket being 74 a second attachment component (Fig 7), wherein said second attachment component allows for releasable attachment of said cushioning component to said mounting component and said first attachment component allows for releasable attachment of said alignment component to said mounting component (Fig 7, col 4 ln 25-30); - wherein said alignment and cushioning components are reattachable to said mounting component after having been detached therefrom (Fig 7, col 4 ln 25-30, col 4 ln 10-15, hook and loop pocket closure and pocket shape would allow for detachment and attachment of the components); wherein said alignment and cushioning components are both detachable from and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Levine to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 20, Levine discloses A brace for protecting a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10) with a cushioning component (Fig 2, cushioning component  is cushion 30) and aligning the patella with an alignment component (Fig 3, alignment component is cushion 36 shown with an alignment opening), the brace comprising: - a mounting component for mounting the brace to the leg of the user (Fig 1, mounting component is body 12); - a first attachment component attached to the mounting component for attaching the alignment component to the mounting component (Fig 3, stitching 39 is a first attachment system) so that at least a portion of the alignment component is positioned substantially over the knee when the mounting component is mounted on the leg of the intended user (Fig 1-Fig 3, col 3 ln 35-50); and - a second attachment component for attaching the cushioning component to the mounting component (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath), the second attachment component being in a substantially superposed relationship relative to the first attachment component so that the alignment component is positioned between the knee and the cushioning component when the mounting component is mounted on the leg of the intended user (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee).  
Levine is silent on - a first attachment component attached to said mounting component being a pocket and - wherein said second attachment component allows for releasable attachment of said cushioning component to said mounting component and said first attachment component allows for releasable attachment of said aligning component to said mounting component - wherein said alignment and cushioning components are reattachable to said mounting component after having been detached 
Grim teaches an analogous orthosis with multi layered cushioning/orthotic systems having a first component 14 in a first pocket 72 and a second component 16 in a second pocket 74, the pocket being 74 a second attachment component (Fig 7), wherein said second attachment component allows for releasable attachment of said cushioning component to said mounting component and said first attachment component allows for releasable attachment of said aligning component to said mounting component (Fig 7, col 4 ln 25-30); wherein said alignment and cushioning components are reattachable to said mounting component after having been detached therefrom (Fig 7, col 4 ln 25-30, col 4 ln 10-15, hook and loop pocket closure and pocket shape would allow for detachment and attachment of the components); wherein said alignment and cushioning components are both detachable from and attachable to said mounting component with said brace operatively worn by said intended user (Fig 7, col 4 ln 25-30, col 4 ln 10-15, hook and loop pocket closure and pocket shape would allow for detachment and attachment of the components while the brace is worn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Levine to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).

Claims 35-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Grim.
With respect to claim 35, Levine discloses A patella brace positionable adjacent a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10): - a body mountable to said leg of said intended user (Fig 1, body 12); - second pockets (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath to the mounting component 12) secured in a substantially superposed relationship to said body so as to be positioned in register with said patella when said body is operatively mounted to said leg (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee); - at least two inserts, each of said at least two inserts being selected from the group consisting of a 
Levine is silent on - wherein said at least two inserts are each selectively insertable in at least one of said first and second pockets and selectively removable therefrom with said body remaining mounted to said leg. 
Grim teaches an analogous orthosis with multi layered cushioning/orthotic systems having a first component 14 in a first pocket 72 and a second component 16 in a second pocket 74, the pocket being 74 a second attachment component (Fig 7), wherein said at least two inserts are each selectively insertable in at least one of said first and second pockets and selectively removable therefrom with said body remaining mounted to said user (Fig 7, col 4 ln 25-30, col 4 ln 10-15, hook and loop pocket closure and pocket shape would allow for detachment and attachment of the components while the brace is worn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Levine to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 36, Levine/Grim discloses The patella brace as defined in claim 35, wherein said first and second pockets are each provided with a respective mouth through which said at least two inserts are insertable and removable and with a respective closure for selectively closing said mouth (Grim Fig 7, col 4 ln 10-15, col 4 ln 25-30, hook and loop closures 104 and 106 at mouths 102 and 90).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Levine to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).
With respect to claim 37, Levine/Grim discloses The patella brace as defined in claim 35, wherein said body includes a sleeve configured and sized for substantially snugly receiving said knee of said intended user (Levine Fig 1, mounting component 12 shown to be formed into a sleeve by hook/loop connectors), said first and second pockets being secured to said sleeve (Levine Fig 1-Fig 3, attachment members 39 and 32 attached to the sleeve 12).  
With respect to claim 39, Levine/Grim discloses The patella brace as defined in claim 35, wherein one of said at least two inserts is an alignment component for aligning said patella (Levine Fig 2, alignment component 36), said alignment component including an alignment pad provided with an alignment aperture (Levine Fig 3, col 3 ln 45-50, circular aperture) configured and sized for receiving at least part of said patella thereinto (Levine Fig 3, col 3 ln 45-50, aperture detailed to receive a kneecap thus would be capable of surrounding at least a portion of the patella/knee cap).  
With respect to claim 40, Levine/Grim discloses The patella brace as defined in claim 36, wherein said closure is selected from opposed cooperating strips of miniature hook and loop fasteners extending opposed to each other across the pocket mouth, a zipper-type mechanism and a locking flap (Grim Fig 7, col 4 ln 25-30, col 4 ln 10-15, hook and loop pocket closure and pocket shape would allow for detachment and attachment of the components while the brace is worn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single pocket of Levine to be two pockets as taught by Grim in order to allow for easy modifications to the device to best fit the user (Grim col 1 ln 65-70).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Levine/Grim as applied to claim 37 above, and further in view of Albert.
With respect to claim 38, Levine/Grim discloses The patella brace as defined in claim 37.
Levine/Grim is silent on wherein said sleeve is provided with an aperture in register with said first and second pockets and positionable in register with said patella when said patella brace is worn by said intended user.  
Albert teaches an analogous knee sleeve 11 having analogous inner 33 and outer 21 protective systems wherein said tubular sleeve 11 is provided with a sleeve window 30 extending therethrough (Fig 5), said sleeve window 30 being substantially in register with said patella when said patella brace is worn by said intended user (Fig 5, col 4 ln 10-20, in register).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Levine/Grim to have window as taught by Albert to better align the device to the user’s knee (Albert col 3 ln 1-5).
Claims 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Levine/Grim discloses as applied to claim 37, and further in view of Lutz (US 3406406).
With respect to claim 41, Levine/Grim discloses The patella brace as defined in claim 37.
Levine/Grim is silent on wherein said first and second pockets are provided outside of said sleeve.
Lutz teaches an analogous joint brace having a main body/sleeve 24, a first pad member 32 and a second pad member 38, the first pad being in a first pocket and the second pad being in a second pocket 34/40 (col 2 ln 15-30), wherein said first and second pockets are provided outside of said sleeve (Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets locations of Levine/Grim to be on the outside of the sleeve as taught by Lutz as it is taught to be an inexpensive structure, which is easy to apply, and effectively disperses forces (Lutz col 1 ln 45-50, col 2 ln 55-65).  
With respect to claim 41, Levine/Grim discloses The patella brace as defined in claim 37.
Levine/Grim is silent on wherein said first and second pockets are superposed on top of each other outside of said sleeve.
Lutz teaches an analogous joint brace having a main body/sleeve 24, a first pad member 32 and a second pad member 38, the first pad being in a first pocket and the second pad being in a second pocket 34/40 (col 2 ln 15-30), wherein said first and second pockets are superposed on top of each other outside of said sleeve (Fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pockets locations of Levine/Grim to be on the outside of the sleeve as taught by Lutz as it is taught to be an inexpensive structure, which is easy to apply, and effectively disperses forces (Lutz col 1 ln 45-50, col 2 ln 55-65).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786